Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 8 recites “each training example comprising a historical shipment itinerary that has been labeled with a ground truth transshipment location that was omitted from the historical shipment itinerary.”  It is unclear how the historical shipment itinerary can be labeled with the “ground truth transshipment location” if the “ground truth transshipment location” was omitted from the historical shipment itinerary.” Applicant’s disclosure appears to use the terms “ground truth” and “ground truth label” interchangeably.  For purposes of examination, Examiner interprets claim 8 as having a historical shipment itinerary where the ground truth transshipment location is omitted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 recites a method of organizing human activity because the claim recites a method that obtains itinerary data for a shipment, accesses location data of a shipping vehicle, and predicts a transshipment location based on the itinerary and location data.  This is a method of managing commercial interactions between people (a cargo sender and a cargo recipient).  The mere nominal recitation of a computing system and computing devices does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of obtaining, accessing, and predicting in a computer environment.  The claimed computing system and computing devices are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. 
	Claim 1 includes the additional element of inserting the transshipment location into a data record.  This additional element does not integrate the judicial exception into a practical application.  Instead, the storing of data merely adds insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of obtaining, accessing, and predicting in a computer environment.  Furthermore, the process of storing data is a judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. 
	Claims 2-13 are directed to substantially the same abstract idea as claim 1 (a commercial shipping transaction) and are rejected for substantially the same reasons.  Claims 2-4 further define how the transshipment 33location is predicted based on historical shipment data, vehicle location data, and related vehicle location data.  Claims 5 and 6 further define how the vehicle location data is accessed, how vehicle location data is refined, and how the transshipment 33location is predicted based on refined vehicle schedule data and the refined vehicle location data.  Claims 7 and 8 further define how the transshipment 33location is predicted based on a machine-learned transshipment prediction model trained based on historical shipment itineraries.  Claims 9 and 10 further define predicting an additional transshipment location and a current location of the cargo based on the transshipment location.  Claims 11 and 12 further define predicting an updated discharge date of the cargo at the destination location, and alerting a shipper when the updated discharge date fails to satisfy a target discharge date.  Claim 13 further defines that the shipping vehicle loads the item of cargo at the origin location.
	Claims 14 and 20 recite a method of organizing human activity because the claims recites a method that obtains itinerary data for a shipment, accesses location data of a shipping vehicle, and predicts a transshipment location based on the itinerary and location data.  This is a method of managing commercial interactions between people (a cargo sender and a cargo recipient).  The mere nominal recitation of a processor and computer-readable media does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 

	Claims 14 and 20 include the additional element of inserting the transshipment location into a data record.  This additional element does not integrate the judicial exception into a practical application.  Instead, the storing of data merely adds insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of obtaining, accessing, and predicting in a computer environment.  Furthermore, the process of storing data is a judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 15-19 are directed to substantially the same abstract idea as claim 1 (a commercial shipping transaction) and are rejected for substantially the same reasons.  Claim 15 further defines how 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berdinis (U.S. Patent Application Publication No. 2018/0211217) in view of Rademaker (U.S. Patent Application Publication No. 2012/0030133).
	Regarding Claims 1, 14 and 20, Berdinis teaches a computer-implemented method for imputation of transshipment locations, a supply chain management computing system, comprising: one or more processors; and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the supply chain management computing system to perform operations, and one or more non-transitory computer-readable media that instructions that, when executed by one or more processors, cause a supply chain management computing system to perform operations, the operations and method comprising 
	obtaining, by a computing system comprising one or more computing devices, itinerary data that describes a planned shipment of an item of cargo from an origin location to a destination location (see Claim 1 “A computer-implemented method for coordinating less-than-truckload shipments, the method being performed by a computing system and comprising:  receiving, from a first computing device, data corresponding to a new less-than- truckload shipment request, the data comprising a pickup location, a delivery location”),
	wherein the itinerary data identifies at least a shipping vehicle planned to transport the item of cargo ([0077] “the shipment system 1 can receive, over one or more networks, a shipment request from a shipper device 701. The shipment request can include data about the shipment, including an identifier of the shipper and/or shipper device 10”);
	accessing, by the computing system, vehicle location data associated with at least the shipping vehicle ([0052] “The sensors 520 can also detect characteristics related to the truck's environment, such as … its location (for example, using the Global Positioning System, "GPS," receiver of the driver device 30 or the GPS receiver of the computing system of the truck)”);
	predicting, by the computing system and based at least in part on the itinerary data and the vehicle location data, a transshipment location at which the item of cargo is transferred from the shipping vehicle to a different shipping vehicle ([0081] “The shipment system 1 can determine the relay point based on … data associated with the trucks (e.g., their current locations, route the trucks are on or expected to travel on, navigation or route information, estimated travel time and/or estimated time of arrival to a particular location, etc.).  Once the trucks meet at the relay point, the trailers 1, 2 holding the respective shipments can then be exchanged (e.g., the trailers can each be untethered or unhooked from the trucks and switched)”).
inserting, by the computing system, the transshipment location into a data record associated with the planned shipment to produce an updated data record ([0089] “dispatching engine 512, having received the notification including the operator-proposed rendezvous location from the delivery interface layer 518, saves a 
record of the operator-proposed rendezvous location in the dispatch data store 516, and transmits it to the recipient interface layer 502 for transmission to the package recipient … the dispatching engine 512 may store an indication that the original rendezvous request was rejected while storing the record of the new operator-proposed rendezvous location”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of inserting the rendezvous location into a data record as taught in Rademaker with the shipping method of Berdinis with the motivation to enable tracking of the package (Rademaker [0044]).
	Regarding Claims 4 and 16, Berdinis and Rademaker teach the limitations of claims 1 and 14 as discussed above.  Berdinis further teaches wherein: accessing, by the computing system, the vehicle location data comprises accessing, by the computing system, related vehicle location data associated with one or more related shipping vehicles that are related to the shipping vehicle via shared inclusion within a carrier network (see [0082] “The shipment system 1 can determine the relay point based on … data associated with the trucks (e.g., their current locations, route the trucks are on or expected to travel on, navigation or route information, estimated travel time and/or estimated time of arrival to a particular location, etc.)”); and
	predicting, by the computing system, the transshipment location based at least in part on the itinerary data comprises:  determining, by the computing system, whether the related vehicle location data indicates current or future presence of one of the one or more related shipping vehicles at the destination location; and when the related vehicle location data indicates current or future presence of one of the one or more related shipping vehicles at the destination location:  determining, by the computing system based on the vehicle location data and the related vehicle location data, whether a shared destination exists between shipping vehicle and the one of the one or more related shipping vehicles (see [0099] “The shipment system 1 can use … information about the available capacity of nearby carriers, to determine which carriers are capable of executing the less-than-truckload shipment based on capacity … This can include carriers that are already carrying or being assigned to execute a first or previous less-than-truckload shipment that is small enough to allow for the second less-than-truckload shipment at the same time, and/or that would travel towards a similar direction to both delivery locations (e.g., the execution of the additional second less-than-truckload shipment would not cause the carrier to detour more than a specified time and/or distance parameters),” [0082] “truck 1 and truck 2 can each carry trailers 1 and 2, respectively, and meet at an intermediate location, or a relay point, along the shipments' routes. The shipment system 1 can determine the relay point based on data associated with the shipment requests, location information from map data (e.g., point of interests, common locations to stop, locations and their proximities to roadways, etc.) and/or data associated with the trucks (e.g., their current locations, route the trucks are on or expected to travel on, navigation or route information, estimated travel time and/or estimated time of arrival to a particular location, etc.).  The “common locations to stop” teach the claimed “destination location” and the claimed “shared destination”); and
	when the shared destination exists between shipping vehicle and the one of the one or more related shipping vehicles: predicting, by the computing system, the shared destination as the transshipment location at which the item of cargo is transferred from the shipping vehicle to the related shipping vehicle  (see [0082] “Once the trucks meet at the relay point, the trailers 1, 2 holding the respective shipments can then be exchanged (e.g., the trailers can each be untethered or unhooked from the trucks and switched). Thus, truck 1 can carry a shipment in trailer 1 along a first portion of the 
	Regarding Claim 13, Berdinis and Rademaker teach the limitations of claim 1 as discussed above.  Berdinis further teaches wherein the shipping vehicle comprises an origin shipping vehicle planned to load the item of cargo at the origin location (see [0082] “truck 1 can carry a shipment in trailer 1 along a first portion of the route from the shipment's pickup location.”  Truck 1 and the shipment's pickup location teach the claimed “origin shipping vehicle” and “origin location,” respectively).  
Claims 2, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berdinis in view of Rademaker, Woulfe (U.S. Patent Application Publication No. 2019/0043001), and Mathews (U.S. Patent Application Publication No. 2017/0282942).
	Regarding Claims 2 and 15, Berdinis and Rademaker teach the limitations of claims 1 and 14 as discussed above.  Berdinis further teaches generating, by the computing system and based at least in part on the historical shipment data, one or more probable transshipment locations (see [0082] “The shipment system 1 can determine the relay point based on … estimated travel time and/or estimated time of arrival to a particular location,” [0041] “The shipment system 1 can use estimated driving times … based on computed route(s), traffic conditions on such route(s), historical travel time along such route(s), etc.”).
	Berdinis does not teach however Woulfe teaches wherein predicting, by the computing system, the transshipment location based at least in part on the itinerary data comprises:  accessing, by the computing system, historical shipment data to obtain a set of historical shipment records associated with one or more of: the origin location, a next handling location included in the planned shipment, and a carrier network to which the shipping vehicle belongs (see [0039] “The user data 124 may include travel pattern data 128 that indicates one or more historical travel patterns associated with the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of accessing historical shipment data as taught in Woulfe with the shipping method of Berdinis with the motivation to enable the system to determine shipping routes (Woulfe [0106]).
	Berdinis does not teach however Mathews teaches determining, by the computing system, whether the vehicle location data indicates current or future presence of the shipping vehicle at one of the one or more probable transshipment locations (see [0072] “The scheduled arrival time may be a time that a cargo transfer facility is able to unload cargo from the vehicle system 200 or load cargo into the vehicle system 200 without the vehicle system 200 having to wait a long time at the transfer location prior to the cargo being loaded or unloaded.” The scheduled arrival time teaches the claimed “vehicle location data” because it “indicates current or future presence of the shipping vehicle at one of the one or more probable transshipment locations”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining whether data indicates the future presence of the shipping vehicle at a probable transshipment location as taught in Mathews with the shipping method of Berdinis with the motivation to enable users to know when to unload cargo from the vehicle (Mathews [0072]).
	Berdinis does not teach however Mathews teaches when the vehicle location data indicates current or future presence of the shipping vehicle at the one of the one or more probable transshipment locations:  predicting, by the computing system, the one of the one or more probable transshipment locations as the transshipment 33location at which the item of cargo is transferred from the shipping vehicle to the different shipping vehicle (see [0072] “The scheduled arrival time may be a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of predicting a facility as a cargo transfer facility as taught in Mathews with the shipping method of Berdinis with the motivation to enable users to know where cargo will be unloaded (Mathews [0072]).
	Regarding Claim 3, Berdinis, Rademaker, Woulfe, and Mathews teach the limitations of claim 2 as discussed above.  Berdinis does not teach however Woulfe teaches wherein determining, by the computing system, whether the vehicle location data indicates current or future presence of the shipping vehicle at one of the one or more probable transshipment locations comprises determining, by the computing system, whether the vehicle location data indicates current or future presence of the shipping vehicle at one of the one or more probable transshipment locations within a threshold period of time from a current time (see [0106] “verify a presence of the receiving vehicle at the rendezvous area; and in response to the verifying the presence, cause the self-driving delivery vehicle to open one or more compartments to facilitate the transfer of the product from the self-driving delivery vehicle to the receiving vehicle.”  If the vehicle is currently present at the rendezvous area, the vehicle is present at the rendezvous area within a threshold period of time from a current time).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining that the vehicle is at the transshipment location within a threshold period of time from a current time as taught in Woulfe with the shipping method of Berdinis with the motivation to enable users to know when to facilitate the transfer of the product from the self-driving delivery vehicle to the receiving vehicle (Woulfe [0106]).
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Berdinis in view of Rademaker, and Cili (U.S. Patent Application Publication No. 2015/0199653).
	Berdinis and Rademaker teach the limitations of claims 1 and 14 as discussed above.  Berdinis further teaches wherein:  34accessing, by the computing system, the vehicle location data associated with at least the shipping vehicle comprises:  obtaining, by the computing system, vehicle schedule data that describes a schedule of the shipping vehicle and vehicle tracking data that describes a current location of the shipping vehicle (see [0038] “The carrier characteristics can also include … locations (current or scheduled future locations) of the trucks and/or drivers”).
	Berdinis does not teach however Cili teaches refining, by the computing system, the vehicle schedule data based at least in part on the vehicle tracking data to produce refined vehicle schedule data, wherein refining, by the computing system, the vehicle schedule data comprises shifting dates provided by the vehicle schedule data such that a scheduled location provided by the vehicle schedule data for the shipping vehicle aligns with the current location of the shipping vehicle; wherein said predicting, by the computing system and based at least in part on the itinerary data and the vehicle location data, the transshipment location comprises predicting, by the computing system and based at least in part on the itinerary data and the refined vehicle schedule data, the transshipment location (see [0030] “the server device 120 updates, based on the calendar information and the current location information (if available) associated with each of the one or more invitees, at least one of the time, location, and duration of the meeting to cause an increase the number of invitees who can attend the meeting … This can involve, for example, updating the meeting location to an area that is more convenient for the invitees, updating the meeting time and/or duration.”  The current location information and calendar information associated with an invitee (including a scheduled meeting) teach the claimed “vehicle tracking data” and “schedule data,” respectively.  The updating the time of the meeting, and the invitee is at the meeting location when the meeting is scheduled to begin teaches the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of modifying a schedule such that a scheduled location aligns with a current location as taught by Cili with the shipping method of Berdinis with the motivation to allow for scheduling flexibility for the convenience of the users (Cili [0030]).
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berdinis in view of Rademaker, Woulfe, Maloney  (U.S. Patent No. 6,427,913), and Bar-Zeev (U.S. Patent No. 9,786,187).
	Berdinis and Rademaker teach the limitations of claims 1 and 14 as discussed above.  Berdinis does not teach however Woulfe teaches prior to predicting, by the computing system and based at least in part on the itinerary data and the vehicle location data, the transshipment location:  obtaining, by the computing system, historical vehicle data that describes historical locations of the shipping vehicle (see [0039] “The user data 124 may include travel pattern data 128 that indicates one or more historical travel patterns associated with the user. For example, the travel pattern data 128 may indicate a plurality of past routes that the user has traveled”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of obtaining historical vehicle data as taught in Woulfe with the shipping method of Berdinis with the motivation to enable the system to determine shipping routes (Woulfe [0106]).
	Berdinis does not teach however Maloney teaches refining, by the computing system, the vehicle location data based at least in part on the historical vehicle data to produce refined vehicle location data (see [0030] “rely on past history data to extrapolate and update the location of the vehicle”).

	Berdinis does not teach however Bar-Zeev teaches wherein said predicting, by the computing system and based at least in part on the itinerary data and the vehicle location data, the transshipment location comprises predicting, by the computing system and based at least in part on the itinerary data and the refined vehicle location data, the transshipment location (see [0030] “receive tracking data (e.g., GPS) regarding the coordinates of the autonomous vehicles 400. The GPS data may be utilized for various purposes, such as planning meeting locations,” [0096] “a meeting 
location to be used as an intermediate network location for transferring an item from one autonomous vehicle to another … planning an estimated meeting location that will be utilized for the transfer of an item between autonomous vehicles,” [0097] “if the actual travel speed or route of either autonomous vehicle is different than was expected, an adjustment to the meeting location may be needed.”  The “route,” “tracking data (e.g., GPS),” and “meeting location” teach the claimed “itinerary data,” “refined vehicle location data,” and “transshipment location,” respectively).
Claims 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berdinis in view of Rademaker and Siegel (U.S. Patent Application Publication No. 2015/0370251).
	Regarding Claims 1 and 19, Berdinis and Rademaker teach the limitations of claims 1 and 14 as discussed above.  Berdinis does not teach however Siegel teaches wherein predicting, by the computing system and based at least in part on the itinerary data and the vehicle location data, the transshipment location comprises:  inputting, by the computing system, the itinerary data and the vehicle location data into a machine-learned transshipment prediction model that is configured to receive and process the itinerary data and the vehicle location data to predict the transshipment location; and receiving, by the computing system, the transshipment location as an output of the machine-learned transshipment prediction model (see [0014] “The processor may use the location
information along with a vehicle navigation route to plan a flight path of a drone,” [0066] “The route decision program 215a may incorporate a traditional ad hoc programming approach could or may use machine learning techniques as described below to establish or improve the routing of the drone,” [0087] “the drone route decision program 215a may predict the time it would take to deliver cargo based on tested input parameters used as inputs to the machine learning algorithm … Route decider program 215a may also be configured to receive a human input, for example, what a user believes to be the best route,” [0059] “The drone would continue flying to intercept the vehicle 110, which the drone 
route decider program 215a may estimate the drone 105 and the vehicle 110 would rendezvous at point
“C” at time 17 minutes and 10 seconds,” [0111] “The drone rendezvous router 215b may optimize the drone routes to a particular pickup location with un-supervised machine learning,” [0062] “As the drone continues to fly and the vehicle 110 continues to move, the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of inputting itinerary and location data into a machine-learning model to predict a rendezvous position as taught in Siegel with the shipping method of Berdinis with the motivation to enable transfer of cargo from the first vehicle to the second vehicle (Siegel [0029]).
	Regarding Claim 8, Berdinis and Rademaker teach the limitations of claim 1 as discussed above.  Berdinis does not teach however Siegel teaches wherein the machine-learned transshipment prediction model has been trained based on a set of training data comprising a plurality of training examples, each training example comprising a historical shipment itinerary that has been labeled with a ground truth transshipment location that was omitted from the historical shipment itinerary (see [0019] “Computations may further be accelerated by seeding or starting a given optimization algorithm with historical, or human-determined routes.” Ground truth transshipment locations are omitted from the historical routes (historical shipment itineraries)).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process wherein the machine-learned transshipment prediction model has been trained based on historical shipment itineraries as taught by Siegel with the shipping method of Berdinis with the motivation to accelerate computation of the route (Siegel [0019]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berdinis in view of Rademaker and Choudhury (U.S. Patent Application Publication No. 2013/0110396).
	Berdinis and Rademaker teach the limitations of claim 1 as discussed above.  Berdinis does not teach however Choudhury teaches further comprising:  predicting, by the computing system, one or more additional transshipment locations based at least in part on the transshipment location (see [0103] “tool 250 may then re-compute the location of the existing rendezvous point based on the locations of the current users already boarding at the rendezvous point and the new users sought to be assigned. The re-computed rendezvous point may then be assigned to all the current users and the new users, by updating the rendezvous point information,” [0105] “the new rendezvous point is identified due to the inability or the dislike of the users to use the existing rendezvous point. The new rendezvous point may accordingly be a point opposite to (or close to) the existing rendezvous point on the custom route”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of predicting an additional rendezvous point based on the location of the current rendezvous point as taught by Choudhury with the shipping method of Berdinis .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berdinis in view of Rademaker and Poornachandra (U.S. Patent Application Publication No. 2017/0178072).
	Berdinis and Rademaker teach the limitations of claim 1 as discussed above.  Berdinis does not teach however Poornachandra teaches further comprising:  predicting, by the computing system, a current location of the item of cargo based at least in part on the transshipment location (see [0001] “package location can be determined based on identifying presence of the package at each intermediate
point during its trip from source to destination”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining the current location of the item of cargo based at least in part on the intermediate point (transshipment location) as taught by Poornachandra with the shipping method of Berdinis with the motivation to enable end-to-end delivery tracking from source to destination (Poornachandra [0013]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berdinis in view of Rademaker and Nimchuk (U.S. Patent Application Publication No. 2018/0081374).
	Berdinis and Rademaker teach the limitations of claim 1 as discussed above.  Berdinis does not teach however Nimchuk teaches further comprising:  predicting, by the computing system, an updated discharge date of the item of cargo at the destination location based at least in part on the transshipment location (see [0104] “updated ETAs based on a change in planned stops”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of predicting an updated delivery time based on stops along the route as taught by Nimchuk with the shipping method of Berdinis with the motivation to enable the carrier to plan for his or her next delivery availability (Nimchuk [0007]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Berdinis in view of Rademaker, Nimchuk, and Kamiyama (U.S. Patent Application Publication No. 2005/0144089).
	Berdinis, Rademaker, and Nimchuk teach the limitations of claim 11 as discussed above.  Berdinis does not teach however Kamiyama teaches further comprising:  detecting, by the computing system, when the updated discharge date fails to satisfy a target discharge date (see Abstract “The dealer server compares the requested product delivery date and the anticipated shipping by accessing the shipment management table stored in the storage device, and determines whether or not the anticipated shipping date satisfies the requested delivery date requested by the purchaser”); and 
	when the updated discharge date fails to satisfy a target discharge date: providing, by the computing system, an alert to a shipper computing device associated with a shipper of the item of cargo (see Abstract “transmits a message notifying at least to one of the purchaser and supplier of a delivery problem if the anticipated shipping date is determined to be unsatisfactory with respect to the requested delivery date”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of alerting a user when discharge date fails to satisfy a target discharge date as taught by Kamiyama with the shipping method of Berdinis with the motivation to enable a dealer to quickly resolve problems between the purchaser and the supplier (Kamiyama [0006]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Clem (U.S. Patent No. 9,082,234) teaches a method of notifying a user when a parcel is not delivered by a guaranteed delivery date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N. MOORE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628